Order entered February 14, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01018-CR

                      STEPHEN COLEMAN SHOCKLEY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-82727-09

                                           ORDER
       The reporter’s record was due in this appeal on September 21, 2012. The Court now has

before it the February 10, 2013 request of court reporter Janie Lindley for a sixty-day extension

of time to file the reporter’s record. Ms. Lindley states that she recorded the trial of this case

working as a sub-reporter under the former official court reporter of the 366th Judicial District

Court who quit her job in June 2012 and moved to Florida. Ms. Lindley states the new official

court reporter reviewed the notes and determined Ms. Lindley recorded the May 2012

proceedings. Ms. Lindley further states that she had not received notice of the appeal, nor had

Nikki Garcia, who was hired as the new official court reporter in the fall of 2012. Ms. Lindley

states she and Ms. Garcia have tried to piece together what happened, and Ms. Lindley contacted

appellate counsel regarding payment for the record.           Because the Court has had no
correspondence from appellant’s counsel regarding the appeal and has concerns regarding the

departure of the former court reporter and whether a complete record can be obtained including

the transcript of any hearing necessary to the appeal, we DENY the extension request.

           We ORDER the trial court to make findings of fact regarding whether appellant has been

deprived of the reporter’s record because of ineffective counsel, indigence, or for any other

reason.

    •      The trial court shall first determine whether appellant desires to prosecute the appeal. If
           the trial court determines that appellant does not desire to prosecute this appeal, it shall
           make a finding to that effect.

    •      If the trial court determines that appellant desires to prosecute the appeal, it shall next
           determine whether appellant is indigent and entitled to proceed without payment of costs
           for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
           trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
           court is ORDERED to take such measures as may be necessary to assure effective
           representation, which may include appointment of new counsel. If the trial court finds
           appellant is not indigent, it shall determine whether retained counsel has abandoned the
           appeal.

    •      The trial court shall next determine: (1) the name and address of each court reporter who
           recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
           in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
           be filed.

    •      If the notes of any court reporter cannot be obtained or transcribed, the trial court shall
           determine whether appellant is at fault for the loss or destruction of that portion of the
           record and whether the parties can agree on a substituted record.


           We ORDER the trial court to transmit a supplemental record, containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ray Wheless, Presiding Judge, 366th Judicial District Court; Nikki Garcia, official

court reporter, 366th Judicial District Court; Janie Lindley, court reporter; and counsel for all

parties.
       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.



                                                   /s/    DAVID EVANS
                                                          JUSTICE